            Case 2:18-cv-05623-MMB Document 266 Filed 06/08/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LONTEX CORPORATION                                 Civil Action No. 2:18-cv-05623-MMB

                    Plaintiff,                     Hon. Michael Baylson

        v.

NIKE, INC.,

                   Defendant.


  PLAINTIFF LONTEX CORPORATION’S REPLY BRIEF RE STATE LAW CLAIMS
               PURSUANT TO COURT ORDER [ECF NO. 264]



               [Portions Filed Under Seal Pursuant to Stipulated Protective Order]




116687654
            Case 2:18-cv-05623-MMB Document 266 Filed 06/08/21 Page 2 of 8




I.      ISSUES

        1.      After stating in its pretrial memo that it was abandoning its state law claims in

Count IV, Plaintiff appears to be contending in its brief on state law claims that, if this Court

were to hold that it could not pursue Count V under the laws of other states, Lontex still intends

to pursue Count IV under Pennsylvania law. Please explain this contradiction.

        Plaintiff’s Response:

        Lontex never intended to and did not indicate an intent to abandon its state law claims

altogether, but, given Nike’s choice of law arguments, Lontex modified its position so that it

would not be prejudiced in pursuing its claims. Thus, the apparent inconsistency comes from the

difference between the choice of law and extraterritoriality position taken in Lontex’s Pretrial

Memo that presupposed its indication of which state-law claims it intended to pursue at trial and

the subsequent choice of law position posited by Nike. If one were to assume Pennsylvania

substantive law governs both Counts IV and V, then Lontex could only pursue Count IV. Thus,

Lontex’s present position accounts for both choice of law possibilities.

        Lontex’s Pretrial Memo presupposed that Lontex had the power to elect under which

state laws it would pursue certain claims. Section 7(B) of its Pretrial Memo (at page 18) stated

Lontex’s position that under circuit-level authority to address the issue, each state’s own laws

apply to unfair competition in its own state without extraterritorial effect. Thus, Lontex surveyed

the state unfair competition laws available to it under this supposition for its Counts IV (common

law) and Count V (statutory), and indicated its selection of seven states for Count V. Id.

        This position concerning Lontex’s right to elect which state’s laws applied has been

advanced since the very first Complaint, in which Lontex clearly articulated to which specific

state-law regimes it believed each Count IV and Count V applied. Complaint (Doc. No. 1), ¶ 70.

Nike recognized this from the outset as well. Nike Mtn. to Dismiss (Doc. No. 18-1), p. 4

                                                -1-
116687654
            Case 2:18-cv-05623-MMB Document 266 Filed 06/08/21 Page 3 of 8




(arguing that Lontex had obligation to spell out claims for “sixteen different states” to satisfy

“each jurisdiction’s laws”).

        On summary judgment, the parties agreed Pennsylvania’s statute of limitations applied

for purposes of Nike’s summary judgment motion, but that was because Pennsylvania’s

borrowing statute for statutes of limitations made it applicable, whether or not the state-law

claims arose under Pennsylvania substantive law. Nike’s Oppo. to MSJ (Doc. No. 201), p. 39

n.17; 2021-02-02 MSJ Hearing Tr. 6:10-11.

        However, Nike’s position in its Pretrial Memo was nevertheless that Lontex did not have

the power to elect which state’s unfair competition laws it seeks redress under its Complaint and

that under choice of law analysis, only one state’s unfair competition law applies here and that

state should be Pennsylvania. Nike’s Pretrial Memo (Doc. No. 249), pp. 18-19). According to

Nike, this meant Lontex’s only choice was to choose to proceed under Pennsylvania substantive

unfair competition law, a point reiterated in its Opposition here. Id.; Nike’s Brief re State Law

(Doc. No. 260), p. 1. If this were the case, then Lontex could not pursue a claim under Count V

(as it is not a consumer) and its avenue for pursuing state law claims would be through Count IV,

as Pennsylvania common law unfair competition has no such limitation. As Lontex’s Pretrial

Memo makes clear, while intending to streamline state law claims, Lontex has every intention of

pursuing a state law claim. Lontex Pretrial Memo (Doc. No. 245), p. 18, section V(B) (titled

“Streamlining of Lontex’s State Law Claims”).

        As a result, Lontex’s position in its brief accounts for both possibilities on the choice of

law issue: (1) if Lontex is correct in its position on the choice of law and extraterritoriality, then

Lontex elects the 3 states from the 14 that Lontex expressly listed in its First Amended

Complaint (of which Pennsylvania was not one), (2) if Nike is correct in its position that Lontex




                                                 -2-
116687654
            Case 2:18-cv-05623-MMB Document 266 Filed 06/08/21 Page 4 of 8




does not have the power to elect and must rely upon Pennsylvania substantive law or none at all,

then Lontex would still pursue under Pennsylvania common law in such instance, having never

expressed a desire to abandon its state law claims altogether.

        2.      In contending it seeks punitive damages under the laws of three states (Illinois,

Georgia, and Minnesota) in Count V, Plaintiff shall disclose whether, in the factual record of

this case, there is any evidence that Plaintiff competed against Defendant as to the products at

issue in this case in these three states. If so, Plaintiff shall identify this evidence with reference

to ECF if filed, or attach exhibits which have been disclosed in discovery. If this evidence is not

in the record, what case or statutory law allows for such a claim in this case?

        Plaintiff’s Response:

        Anybody who is damaged by unfair competition or trademark infringement may sue

under the laws of Illinois, Georgia, and Minnesota, rather than merely a consumer. The brief

submitted by Lontex was not intended to indicate that there is any “competitor” standing

requirement under the laws of these three states, but rather to distinguish these statutory regimes

from other states’ statutory schemes that courts have held do expressly limit such claim to

consumers and thus do not permit competitor claims. See Lontex Brief re State Law (Doc. No.

256), pp. 7 (Illinois: “[A]ny injured person may pursue a claim, including competitors” (citing

cases)), 8 (Georgia: “[A]ny injured person may bring a claim, they need not be a consumer”

(citing cases)), 8 (Minnesota: “any person injured” may sue (quoting statute)). Lontex does not

understand Nike’s response brief to indicate any “competitor” requirement. Thus, Lontex’s state

law claims are coextensive for liability with its Lanham Act claims.

        That said, the parties did compete in these three specific states as to the products at issue,

and the record so indicates. Docket 190 at Exhibit 7 (sealed) is the David Drews initial Expert




                                                 -3-
116687654
            Case 2:18-cv-05623-MMB Document 266 Filed 06/08/21 Page 5 of 8




Report (“Drews Report”). Schedule 1 shows Lontex’s sales by state for 2015 through 2019 and

Nike’s sales by state from 2015 through 2018. The relevant entries are shown below, and show

that both parties sold these competing products into the same three states.




         Additionally, Lontex’s team sales to pro teams located in those states also decreased for

the teams to which Nike made supplanting sales of its products at issue. Nike’s sales began Fall

2015 and                2016/2017. As shown above, Lontex’s sales in Illinois starting in the

infringement period dropped precipitously from pre-infringement levels, and sales also dropped

in Minnesota.1 Illinois was the single state in which Lontex had the most pre-infringement unit

sales, selling even                of the at-issue products than in its home state of Pennsylvania and

              units than the next state after that—but fell back to fourth place in the infringement

period when Nike flooded the Illinois market with                           of the Accused Products. See id.

at Schedule 1.

         And, for Georgia’s Atlanta Falcons, where Nike supplanted Lontex’s sales with sales of

its own Accused Products, sales went down                        from 2015 to 2016, with the 2017 and

2018 sales                      even the depressed 2016 sales. Lontex Trial Ex. 13(e)

(LTX_EDPA_00036844) at Sheet 2); Lontex Trial Ex. 44(b) (NIKE-00044256) (Lontex had

attached to this Reply the relevant selection containing the entries for sales invoices to the

Falcons of Accused Product). Georgia also was                                           flooded by Nike,




1
 Even taking into account the difference in time periods for the above graph (9 and 5 years), the average yearly
sales during each period were nearly            after the infringement began in 2015.


                                                        -4-
116687654
            Case 2:18-cv-05623-MMB Document 266 Filed 06/08/21 Page 6 of 8




receiving                       unit sales of any state (and totaling                       in retail sales).

Drews Report at Schedule 1.

        Competitor status in these three states (and in all states if Pennsylvania law is found to

govern the state law unfair competition claims regardless of the location) is also shown by the

same overall proof submitted on summary judgment, showing that Lontex and Nike are

competitors for the products at issue. After Lontex’s showing of competitor status on Lapp

Factors 7 through 9 in its summary judgment Opposition as proof that confusion was likely, Nike

did not even attempt in its Reply brief to further dispute such competitor status. See Lontex Opp.

(Doc. No. 203) at section B(6), pp. 51-57; Nike Reply, p. 3 (urging case is similar to other case

involving alleged “directly competing goods”), pp. 5-13 (addressing only Lapp Factors 1-2, 4-6).

        This brief is too abbreviated (limited to 7 pages total) to fully catalogue the relevant 7

pages of summary judgment briefing, 11 statements of fact,2 and 22 exhibits,3 but in sum the

competition between Lontex and Nike is based on: (1) sales to the exact same sports teams

handled by the same equipment managers and athletic trainers, (SAF 327, 334, 338), (2) both

parties’ at issue products are base layer compression shirts, shorts and tights, (3) both advertise

to at least two other core demographics beyond pro teams and athletes—serious non-professional

athletes and those looking for compressive technology with 4-way stretch for increased range of


2
  Lontex Statement of Facts ISO Oppo. to MSJ (Doc. No. 205) at Statements of Fact Nos. 102 & 113 and
Statements of Additional Fact Nos. 316, 327, 334, 338, 339, 352, 353, 354.
3
  Lontex MSJ Exhibits (Doc. No. 203 et seq.): Ex. 29 (“Bechtel Tr.) pp. 244:17-245:25, Ex. 39 (“Nathan Tr.”) pp.
42:5-43:15, 287:16-289:21, 398:4-13, Ex. 41 (Williams Tr.) 1pp. 59:16-160:16; Ex. 43 p.5 (No. 1) and p.58 (No.
18); Ex. 54 pp. NIKE-00042164, 00042173, 00042177, NIKE-00033634; Ex. 86 (Twitter) p.
LTX_EDPA_00024559; Ex. 87 (Google printout) p. LTX_EDPA_00036847
MSJ Declarations (Doc. No. 208 et seq.): Declarations of Ball, Kozak, Smith, Cunningham, Leo, Dugger,
Peduzzi, and Griffin at ¶¶ 8-9.
Nike MSJ Exhibits (Doc. No. 193): Exhibit 240 at LTX_EPA_00026256
Lontex Daubert Oppo.: Exhibit 1 (Doc. No. 202-2) (“Parkhurst Supp. Info.”) at 2-3
Durham Decl. ISO Daubert Exhibits (Doc. No. 190-02 et seq.): Ex. 4 (“Parkhurst Rep.”), ¶¶ 28, 100, 102, 106;
Ex. 5 (“Parkhurst Supp. Rep.”), ¶¶ 5, 16-44; Ex. 7 (“Drews Report) at Schedules 1 and 9; Ex. 8 (“David Drews
Supplemental Report”) pp. 15-19, 28; Ex. 10 (“McDonald Report”) ¶16.



                                                      -5-
116687654
            Case 2:18-cv-05623-MMB Document 266 Filed 06/08/21 Page 7 of 8




motion and proprioception, (SAF 339), (4) the two were competitive enough that Lontex’s

regular sales presentations and discussions critiqued Nike compression products in promoting

Lontex’s compression products, (SAF 105, 113), (5) the products were sold in the same states,

(SAF 339), (6) Nike was everywhere that Lontex was with at least 80 million online views of the

Accused Products and robust direct mailing, marketing, and social media, (SAF 316, 352), (7)

people regularly have both Lontex and Nike products, (Lontex MSJ, Ex. 41, pp. 159-160), and

(8) Twitter and Google searches show that Nike’s Accused Products and Lontex’s infringed

products are promoted and displayed to viewers side by side, (SAF 353-354).

                                          *       *      *

         Thus, Lontex’s state law claims asserted since the outset of this case should proceed to

trial along with its remaining claims. Whether that is Count IV under Pennsylvania law as Nike

posits is the applicable law, or Count V under Georgia, Illinois and Minnesota law as Lontex

posits is the applicable law, either way Lontex should be entitled the opportunity to pursue at

trial a state law claim that allows the additional remedy of punitive damages. There are no

special standing requirements and, even if competitor status were a germane threshold inquiry,

the evidence is more than ample for the jury to find such status present–including for the states at

issue.




                                                -6-
116687654
            Case 2:18-cv-05623-MMB Document 266 Filed 06/08/21 Page 8 of 8




Dated:          June 8, 2021                         TROUTMAN PEPPER HAMILTON
                                                     SANDERS LLP


                                                     By: Ben L. Wagner
                                                         Ben L. Wagner (CA SBN 243594)
                                                         ben.wagner@troutman.com
                                                         Admitted Pro Hac Vice
                                                         11682 El Camino Real, Suite 400
                                                         San Diego, CA 92130-2092
                                                         Telephone: 858.509.6000
                                                         Facsimile: 858.509.6040

                                                         Michael A. Schwartz (PA 60234)
                                                         TROUTMAN PEPPER HAMILTON
                                                         SANDERS LLP
                                                         3000 Two Logan Square
                                                         Eighteenth & Arch Streets
                                                         Philadelphia, PA 19103-2799


                                                         Attorneys for Plaintiff
                                                         LONTEX CORPORATION


                                  CERTIFICATE OF SERVICE

         I hereby certify that on June 8, 2021, a true and correct copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent via e-mail to all parties by operation of the court's electronic filing system or

by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the Court's CM/ECF System.



                                                s/Ben L. Wagner
                                                Ben L. Wagner




                                                 -7-
116687654
